Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-7 have been cancelled; claims 12-27 are withdrawn as non-elected claims; Claims 8-11 and 28 remain in application, wherein claim 8 is an independent claim. 

  Status of the Previous Rejections
The previous rejection of Claims 8-11 under 35 U.S.C. 103 as being unpatentable over Asahi et al (US-PG-pub 2007/0193666 A1, listed in IDS filed on 9/22/2017, thereafter PG’666) alone or further in view of Takahashi et al (US 8,177, 925 B2, thereafter US’925) is withdrawn in view of the BPAI decision marked 08/23/2022.
The previous rejection of Claim 28 under 35 U.S.C. 103 as being unpatentable over Asahi et al (US-PG-pub 2007/0193666 A1, listed in IDS filed on 9/22/2017, thereafter PG’666) in view of Takahashi et al (US 8,177, 925 B2, thereafter US’925) is withdrawn in view of the BPAI decision marked 08/23/2022.

Claim rejoining
Claims 12-27 are rejoined. 
Claims 12-27 are previously withdrawn from consideration as a result of an “Election/Restriction requirement” dated 10/03/2019. Pursuant to the procedures set forth in MPEP § 821.04, the claims 12-19 (process claims); 20-27 (combination claims), therefore the restriction/election as set forth in the Office action mailed on 10/03/2019, is hereby withdrawn and claims 12-27 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-28 remain for examination, and claim 8 is an independent claim.

Allowable Subject Matter
Claims 8-28 are allowed.
The reasons for the indication of allowable subject matter for claims 8-11 and 28  can refer to the BPAI decision marked 8/23/2022. Since the rejoint claims 12-27 depend on claim 8, they also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIE YANG/ Primary Examiner, Art Unit 1734